Citation Nr: 0938253	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-09 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1975 to June 
1979, and from November 1980 to November 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the RO 
in North Little Rock, Arkansas, which reopened the claim for 
service connection for a low back disability and denied it on 
the merits.  This claim is now under the jurisdiction of the 
St. Louis, Missouri RO.  

This claim was originally denied in a June 1984 rating 
decision which the Veteran did not appeal.  Consequently, the 
decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2009).  However, the RO was unable to 
obtain any of the Veteran's service treatment records at the 
time the decision was rendered.  These records have since 
become available and associated with the claims file and are 
clearly relevant to the claim of service connection for low 
back disability.  Thus, while the issue was certified as 
whether new and material evidence had been submitted to 
reopen the claim., the issue has been recharacterized to 
consider service connection on a de novo basis.  See 38 
C.F.R. § 3.156(c) (2009).  Any award based in whole or in 
part on the service treatment records will be effective on 
the date entitlement arose or the date VA received the 
previously denied claim, whichever is later.  See id.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an October 2005 letter informing VA of the Veteran's 
change of address, the Veteran requested a personal hearing 
at the RO in St. Louis, Missouri.  It was not clear as to 
whether he wished to be scheduled for a hearing before a RO 
Decision 

Review Officer or a Veterans Law Judge at the RO (Travel 
Board).  In either instance, a Remand is warranted to 
schedule the Veteran for the appropriate hearing.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter notifying 
him of the various options for hearings, 
both at the RO and the Board level.  A 
copy of this letter should be associated 
with the Veteran's claims file.  

2.  Schedule the Veteran for an 
appropriate hearing according to how the 
Veteran responds to the notification 
letter.  

3.  If a hearing is held at the RO level, 
the agency of original jurisdiction should 
readjudicate the claim on the merits.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

